578 F.2d 565
N. H. NEWMAN et al., Plaintiffs-Appellees,v.STATE OF ALABAMA et al., Defendants-Appellants.Jerry Lee PUGH, for himself and others similarly situated,Plaintiffs-Appellees,v.Judson C. LOCKE, Jr. and State of Alabama et al.,Defendants-Appellants.Worley JAMES et al., Plaintiffs-Appellees,v.George C. WALLACE et al., Defendants-Appellants.
No. 76-2269.
United States Court of Appeals,Fifth Circuit.
Aug. 7, 1978.

Before COLEMAN, Circuit Judge, KUNZIG,* Judge, and GEE, Circuit Judge.

BY THE COURT:

1
Upon the mandate of the Supreme Court of the United States dated July 3, 1978, and filed in this Court July 13, 1978, the District Court is ordered to dismiss the State of Alabama and the Alabama Board of Corrections from this action.



*
 Judge of the United States Court of Claims, sitting by designation